Title: From Benjamin Franklin to Deborah Franklin, 18 March 1760
From: Franklin, Benjamin
To: Franklin, Deborah


          
            My dear Child,
            London, Pennsilva. Coffee House March 18. 1760
          
          Being just told by Mr. Wickoff, that he goes tomorrow for Philadelphia, I write this Line here to let you know I am pretty well recover’d of a slight Illness I lately had, the same that affected me when I came down first from Gnadenhut, if you remember it, a Pain and Giddiness in my Head, I have been cupp’d, blooded, physick’d and at last blister’d for it; and it seems now quite remov’d; but by those Operations and very spare Living, I am grown a little thin, which I do not dislike. I hope this will find you well, and Mother and Sally. I purpose a little Journey of a few Days during the Easter Holidays. My Love to all enquiring Friends. I am, as ever, dear Debby Your affectionate Husband
          
            B Franklin
          
         
          Addressed: To / Mrs Franklin / Philadelphia / per favour of / Mr Wikoff
        